Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 05/03/2021 ("05-03-21 OA") and a telephonic interview held on 07/27/2021 (See Examiner Interview Summary Record PTOL-413 mailed on 07/30/2021 for details), the Applicant substantively amended claims 1-3, 41, 5, 7, 9-11, 13-18 and 20 and the title on 08/03/2021 ("08-03-21 Response").
Currently, claims 1-20 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 05-03-21 OA.
Applicant's amendments to the independent claims 1, 9 and 17 have overcome the 35 U.S.C. 112(a) rejection of claims 1-20 set forth starting on page 6 under line item number 2 of the 05-03-21 OA.
Applicant's amendments to the independent claims 1, 9 and 17 have overcome the 35 U.S.C. 112(b) rejection of claims 1-20 set forth starting on page 8 under line item number 3 of the 05-03-21 OA.
Applicant's amendments to the independent claims 1 and 9 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1 and 5-9 as being anticipated by Sundaram set forth starting on page 11 under line item number 4 of the 05-03-21 OA.
Applicant's amendments to the independent claim 9 have also overcome the 35 U.S.C.103 rejection of claim 14 as being unpatentable over Sundaram and further in view of Nielso. 
Substantive-amendments to the independent claims 1, 9 and 17 required further consideration and updated search. New grounds of rejection are provided below.

Claim interpretation of the term "circuit" in "an artificial intelligence circuit"
	Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.). This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).  See Section 2111.01.I of the MPEP.  
Superguide Corp. v. DirectV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Circ. 2004). See Section 2110.01.II of the MPEP. 
Here, the Applicant does not define what a "circuit" in "an artificial intelligence circuit" is in the intrinsic evidence of record (i.e., claims, specification, prosecution history, etc.). Since the Applicant did not define the term "circuit" in "an artificial intelligence circuit", its plain meaning controls. See MPEP 2111.01.III.  
A plain meaning - ordinary and customary meaning - of a term may be evidenced by extrinsic reference sources such as dictionaries and what is considered "the state of the art".  See MPEP 2111.01.III.  According to a popular online dictionary (see Notice of Reference Cited PTO-892 for bibliographic details), the term "circuit" as applied to electronics can mean "A configuration of electrically or electromagnetically connected components or devices." Applying this dictionary meaning to "artificial intelligence," "artificial intelligence circuit" would have a reasonably broad meaning of "a configuration of electrically or electromagnetically connected components or devices that is configured to performing artificial intelligence."



Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of "an artificial intelligence circuit" of an amended feature of "an artificial intelligence circuit configured to determine a temperature trend of the memory cell based on the temperature sensor, and determine a thermal management setting for the memory storage device, based, at least in part upon the temperature trend and workload of the memory storage device" recited in the independent claim 1 and similarly recited the independent claims 9 and 17 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 1 fails to comply with the written description requirement, because the Applicant did not have possession of the claimed invention that includes "an artificial intelligence circuit" in an amended feature of "an artificial intelligence circuit" configured to determine a temperature trend of the memory cell based on the temperature sensor, and determine a thermal management setting for the memory storage device, based, at least in part upon the temperature trend and workload of the memory storage device."
	The first paragraph of 35 U.S.C. §112 contains a written description requirement that is separate and distinct form the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2019) (en banc). The purpose of the written description requirement is to "ensure that the scope of the right to exclude, as set forth Id. at 1353-54 (citation omitted). This requirement "ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time." Id. 
	To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. 
	The written description requirement does not demand any particular form of disclosure; however, "a description that merely renders the invention obvious does not satisfy the requirement." Ariad, 598 F.3d at 1352 (citations omitted). 
	Here, the written description as pertaining to the Specification fails to provide structural details of the claimed "artificial intelligence circuit" that is "configured to determine a temperature trend of the memory cell based on the temperature sensor, and determine a thermal management setting for the memory storage device, based, at least in part, upon the temperature trend and a workload of the memory storage device." Although the paragraphs [0037] and [0059] of the Specification mention artificial intelligence (AI) circuit 134 and AI circuit 216, respectively, they do not further provide sufficient details of the AI circuit 134 (or 216) that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing 
	Claims 2-8 are rejected, because they depend from the rejected base claim 1. 

	Independent claim 9 fails to comply with the written description requirement for the same reasons as stated in the rejection of independent claim 1 that the Applicant did not have possession of "an artificial intelligence circuit.
	Claims 10-16 are rejected, because they depend from the rejected base claim 9.

	Independent claim 17 fails to comply with the written description requirement for the same reasons in the rejection of the independent claim 1 that the Applicant did not have possession of "an artificial intelligence circuit."
	Claims 18-20 are rejected, because they depend from the rejected base 
claim 17.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 1-20 are non-enabling, because the Applicant has not enabled "an artificial intelligence circuit" without undue experimentation. It is clear from the intrinsic record that the disclosure of the present application would require undue experimentation as the paragraphs [0037] and [0059] of the Specification mention artificial intelligence (AI) circuit 134 and AI circuit 216 without providing sufficient details of the AI circuit 134 (or 216).
	Section 2164.01(a) of the MPEP states:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to 


	The breadth of the independent claim 1 is too broad in that it tries to encompass an entire genus of "artificial intelligence circuit" when it is not fully supported by a disclosure that mentions the artificial intelligence (AI) circuit 134 (paragraph [0037]) and AI circuit 216 (paragraph [0059]) without providing sufficient details of the AI circuit.  The present invention is directed to a computer technology (Factor B). The field of artificial intelligence is an evolving art in which both new hardware and software are being newly discovered (Factor C). Experimenting with artificial intelligence circuit requires experimenting with different configurations in AI circuits and software that run on such AI circuits.  Here, the Applicant has not demonstrated that experimentation will not be unduly burdensome for the entire genus of AI circuits.  One of ordinary skill in the art is presumably one with a post-graduate degree (Factor D). As stated above, the present application is directed to an unpredictable art (i.e., evolving art of artificial intelligence) (Factor E). No amount of direction is provided by the inventor on how to design such AI circuits. No "blueprint" has been provided to guide one of ordinary skill in the art (Factor F), and there are no working of the AI circuit (Factor G).  The amount of experimentation needed to make or use the invention would be insurmountable (Factor H). 
	Despite the fact that the one of ordinary skill would possess a post-graduate degree, no amount of academic and/or industrial experience would overcome the lack of direction and no working examples of the AI circuit.  The weight of Factors A through H above would unduly burden one of ordinary skill in the art to make of use the claimed invention. 


	Independent claim 9 is non-enabling for the same reasons that the independent claim 1 is non-enabling. 
	Claims 10-16 are rejected, because they depend from the rejected base claim 9.

	Independent claim 17 is non-enabling for the same reasons that the independent claim 1 is non-enabling
	Claims 18-20 are rejected, because they depend from the rejected base 
claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        05 November 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 4 has been amended, but it has a status of being "(Original)." Claim 4 has been treated as having a status of (Currently Amended.).